Citation Nr: 1539973	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had more than 20 years of active military service from August 1983 to February 2006, with service in Iraq.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied service-connection for sleep apnea.  This decision was a reconsideration of an earlier denial of service connection for sleep apnea in a December 2009 rating decision; the Veteran submitted additional evidence and request for reconsideration prior to expiration of the appellate period for the December 2009 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed sleep apnea either in service, as a result of his service in Iraq or alternately that it was caused or aggravated by medication prescribed to treat a service connected adjustment disorder.  The evidence shows that he received a formal diagnosis of sleep apnea via sleep study in March 2009.  However he argues that he has had sleep issues and snoring manifested years earlier dating back to active service.  The Board notes that the service treatment records are negative for any diagnosed sleep disorder, and he consistently denied having frequent trouble sleeping in reports of medical history attached to multiple examinations beginning with the June 1983 entrance examination.  A childhood history of sleep walking was noted in reports of medical history in June 1983 on entrance examination and some subsequent reports of medical history, with no sleep walking after childhood.

The Board finds that further development is necessary to afford proper adjudication of this matter.  Of note the Veteran underwent a VA examination in September 2012 that concluded that the Veteran's sleep apnea was neither directly related to service, nor caused or aggravated by the medication used to treat his service-connected adjustment disorder.  However the examiner is noted to have failed to address the Veteran's contentions in his September 2011 notice of disagreement that exposure to various environmental factors in Iraq as listed on a June 2005 post deployment assessment was a causative factor in his developing sleep apnea.  These factors listed by the Veteran included exposure to vaccinations, DEET repellant, smoke from burning waste, exhaust fumes, JP8 from aircraft, loud noises and sand and dust in the air.   Additionally he has also alleged in April 2014 that he developed sleep apnea as a result of weight gain.  

Further the Board notes that the examiner in finding the Veteran did not develop sleep apnea in service did not properly address a January 2010 lay statement from a fellow service-member who served in Iraq with the Veteran and slept in an adjacent room in 2004.  This service member alleged that he heard the Veteran snore and stop abruptly.  The examiner did discuss the Veteran's wife's lay statements as not suggestive of apnea because she did not mention loud snoring or apnea.  

Finally the Board notes that given the varying theories of entitlement to service connection for sleep apnea, this matter is one of relative medical complexity and should be addressed by a physician with a specialty in sleep disorders.  The examiner who conducted the 2012 VA examination is noted to be a nurse.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a claims file review by a physician to determine the etiology of the Veteran's sleep apnea.  The claims file (which is in an electronic format) must be made available to and reviewed by the examiner.  If an examination is deemed necessary, one should be accomplished.  Following review of the evidence, the examiner is specifically requested to offer an opinion as to the following:  

Did sleep apnea have its onset during active duty, or is such disability otherwise related to the Veteran's military service including due to weight gain in service, or as due 

to exposure to the various environmental factors while serving in Iraq and listed by the Veteran in his June 2005 post deployment assessment, including exposure to vaccinations, DEET repellant, smoke from burning waste, exhaust fumes, JP8 from aircraft, loud noises and sand and dust in the air?  In this regard, the examiner must comment on the Veteran's service and post-service medical treatment records addressing sleep problems and lay evidence from the Veteran and other witnesses, including that from a fellow service member describing the Veteran as snoring and stopping abruptly while serving in Iraq.  

If sleep apnea is not directly related to service, is it at least as likely as not (probability of at least 50 percent) caused or aggravated by the service-connected psychiatric disability of adjustment disorder with depressed mood, and the medications used to treat this disability?  In addressing this question, please comment on the private medical report from a sleep specialist received in October 2010.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability. 

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the claim may be granted. If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




